Citation Nr: 1121395	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-15 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence sufficient to reopen a claim of entitlement to non-service-connected death pension benefits has been presented.  


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The appellant is seeking benefits as the surviving spouse of an individual (hereinafter "the decedent") who had service with the Philippines Scouts from August 1946 to May 1949.
This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  According to the official certificate of death, the decedent died in October 1986.

2.  In the September 1987 decision, the RO denied the appellant's claim, on the basis that she was not entitled to non-service-connected death pension because that type of benefit was not payable to dependents of veterans who served with the Philippine Army or recognized guerrillas and New Philippine Scouts.  

2.  Because the appellant did not appeal the September 1987 RO decision after being notified of the decision and her appellate rights, that decision is final.

3.  Evidence received subsequent to the September 1987 decision is either duplicative of evidence previously of record or does not relate to a previously unestablished fact necessary to substantiate the claim.    


CONCLUSIONS OF LAW

1.  The September 1987 decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has not been presented, and the claim of entitlement to non-service-connected pension benefits is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought by the claimant.  The claimant must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  The Court further held that, in the context of a claim to reopen, VA look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, the Board recognizes that the appellant was not provided with VCAA notice with respect to her claim.  However, Congress, in enacting the VCAA, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable. Id.  (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law). The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).



Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this appellant's claim.  Nonetheless, we do note that the July 2009 letter and the January 2010 Statement of the Case (SOC) explained the reason why the appellant's claim for death pension benefits had been denied.  The January 2010 SOC also included the laws and regulations pertaining to entitlement to non-service-connected death pension benefits.  Further, the appellant has submitted written statements during the course of her claim/appeal demonstrating that she is aware of what the evidence must show to establish entitlement to the benefits sought.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that appellant had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  Moreover, she has not identified any additional pertinent evidence which should have been obtained.

For the foregoing reasons, the Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence  

As a preliminary matter, the Board notes that the appellant previously filed a claim for death pension benefits in April 1987, which was denied in September 1987.  

The appellant's current claim, filed in May 2009, is grounded upon the same factual basis as her previous claim, which was last denied in the September 1987 decision.  That decision is final.  As a result, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find. 

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (VA regulation as to reopening a claim "must be read as creating a low threshold" and "reasonable possibility of substantiating the claim" may not be considered as a separate determination). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).



In April 1987, the appellant filed her original claim for death pension benefits.  In the September 1987 decision, the RO denied the appellant's claim, on the basis that she was not entitled to non-service-connected death pension because that type of benefit is not payable to dependents of veterans who served with the Philippine Army or recognized guerrillas and New Philippine Scouts.  The appellant received notification of that decision and her appellate rights in September 1987, but did not appeal the decision.  Thus, the September 1987 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The pertinent evidence of record at the time of the September 1987 decision included the VA Form 21-534 dated in August 1987; the VA Form 70-3101; a typewritten letter from the appellant dated in May 1987; marriage contract (for the appellant and the decedent); baptism certificates for their children; the death certificate (for the decedent); the decedent's honorable discharge certificate from the U.S. Army; the APO 707; the WD AGO Form 100 (Separation Qualification Record); and the WD AGO Form 53 (Enlistment Record and Report of  Separation). 

Since the September 1987 denial of the claim, additional evidence has been presented.  This evidence includes duplicate copies of the honorable discharge certificate from the U.S. Army; the VA Forms 21-534 dated in March 1988 and May 2009; a certificate of death (type-written); a certificate from the Office of the Municipal Civil Registrar certifying the facts of the decedent's death; a certificate from the Office of the Municipal Civil Registrar certifying the facts of the appellant's and decedent's marriage; a certificate from the United States of America honoring the memory of the decedent for his service and signed by President Ronald Reagan; a duplicate WD AGO Form 53; the May 2009 VA Form 21-534; and additional written statements submitted by the appellant in support of her claim/appeal.
  
The Board has carefully reviewed the evidence associated with the claims folder since the September 1987 rating decision.  However, the evidence does not qualify as new and material evidence and is, therefore, insufficient to reopen the claim.  

Upon review of the evidence, the Board notes that the evidence is essentially cumulative and duplicative of evidence previously considered at the time of the September 1987 decision.  The evidence continues to reflect that the decedent had service with the Philippine Scouts from August 1946 to May 1949.  The appellant does not allege, and the evidence does not show, that the decedent had any other periods of service pertinent to the claim.  

Thus, in summary, the appellant's claim was previously denied because the decedent's recognized service falls into a service category which expressly has been deemed not to be active military service for the purpose of receiving VA non-service-connected pension benefits.  Thus, the appellant is not entitled to VA death pension benefits, because such an award must be predicated upon the decedent's eligibility.  None of the evidence associated with the claims folder since the September 1987 decision shows that the decedent had the type of service required for the appellant to receive entitlement to death pension benefits.  

For these reasons, the evidence associated with the claims folder since the September 1987 denial may be not be considered new because it is essentially duplicative of evidence considered by VA at the time of that decision.  Further, the evidence is not material because it does not relate to a previously unestablished fact necessary to substantiate the claim.  

Accordingly, because the Board has determined that new and material evidence has not been presented, the appellant's request to reopen the previously denied claim for death pension benefits is denied.  



ORDER

New and material evidence has not been presented, and the appellant's request to reopen a claim of entitlement to non-service-connected death pension benefits is denied.  


____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


